MEMORANDUM **
Jeany Lenawati Santoso, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“U”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that changed or extraordinary circumstances excused the untimely filing of Santoso’s asylum application. See 8 C.F.R. § 1208.4(a)(4) and (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.2007) (per curiam). Accordingly, Santoso’s asylum claim fails.
With regard to withholding of removal, substantial evidence supports the agency’s adverse credibility finding because Santoso was unable to explain the discrepancies between her testimony and her asylum declaration that go to the heart of her *650claim. See Kohli v. Gonzales, 473 F.3d 1061, 1070-71 (9th Cir.2007). Furthermore, substantial evidence supports the IJ’s additional finding that, even accepting as true that Santoso is an ethnic Chinese Christian, she did not establish eligibility for withholding of removal through documentary evidence alone. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003).
Substantial evidence also supports the agency’s determination that Santoso is not entitled to CAT relief because she failed to demonstrate that it is more likely than not that she will be tortured if she returns to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.